DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-23 are pending.
	Claims 7, 16, 20 are canceled by Appellant.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/21/21 was filed after the mailing date of the Claims on 9/28/17.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-6, 8-15, 17-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreft [US 9,893,898] in view of Khatri [US 20160217105].
Claim 1:	Kreft teaches an apparatus comprising: a semiconductor package comprising: 
processor circuitry having executable code embedded therein, the processor circuitry [Kreft: col.5, lines 45-60; Storage unit of the tamper-protected hardware module may store signed configuration information indicating the initial configuration of the array of processing-elements of the FPGA of the hardware module. The hardware module's processor unit could then verify integrity of the hardware module by verifying integrity of the initial configuration information of the FPGA based on its signature and comparing the verified initial configuration information of the FPGA with the current configuration information of the processing-elements of the FPGA] configured with one or more operational capabilities and a unique identifier to identify the processor circuitry; and [Kreft: col.6, lines 45-62]
memory, in communication with the processor circuitry, the memory comprising: 
	a configuration data block containing at least the unique identifier identifying the processor circuitry [Kreft: col.29, lines 41], and a current configuration of the one or more operational capabilities of the processor circuitry; and [Kreft: col.48, lines 1-10; the License Check TRUSTLET is responsible for performing a more comprehensive system test, e.g. by checking the chip's integrity using security means to detect tampering of the chip or the semiconductor comprising same, such as e.g. checking the integrity by using the built in hardware PUF, the cocoon PUF and/or a configuration check of the crypto-coprocessor, etc.]
a license data block, containing a license for a set of configuration parameters for the one or more operational capabilities for the processor circuitry [Kreft: col.6, lines 60-65 and col.7, lines 50-60; license can be a certificate, where validation process/initialization of the tamper-protected hardware may be performed at a Root Certification Authority], the license signed with the unique identifier [Kreft: col.11, lines 18-42 and col.37, lines 3-16; unique identifier is relative, thus, can be given the broadest reasonable interpretation (BRI) as data or information associated specifically to the license. As such, unique identifier can be (but not limited to) a serial number, key, hash, fingerprint, or value that associated to sign the license. More examples on col.15, lines 14-30, col.25, lines 10-35], **the set of configuration parameters to enable or disable each respective operational capability of the one or more operational capabilities of the processor circuitry. [**As rejected under a secondary reference, discussion below]
	Kreft discloses a license can be a certificate, where validation process/initialization of the tamper-protected hardware may be performed at a Root Certification Authority [Kreft: col.6, lines 60-65 and col.7, lines 50-60]. However, Khatri did not clearly discuss “the set of configuration parameters to enable or disable each respective operational capability of the one or more operational capabilities of the processor circuitry”.
	Khatri discloses [Khatri: 0034] configuration parameters 210 may identify which (or how many) of processing cores 104, 106, 108, or 110 within CPU sockets 103, 105, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khatri with Kreft to teach “the set of configuration parameters to enable or disable each respective operational capability of the one or more operational capabilities of the processor circuitry”, for the reason of quick and efficient information processing, thus, is more cost effective and increase overall processing speed for programs [Khatri: 0002-0003].
Claim 2:  Kreft: col.6, line 60-col.7, line 10; discuss the apparatus of claim 1 wherein the configuration data block includes a public encryption key associated with the semiconductor package.

Claim 4:  Kreft: col.7, lines 1-55; discuss the apparatus of claim 1 wherein the executable code contains instructions to read the license data block; validate the license data block by verifying that the identifier used to sign the license data block matches the unique identifier of the processor circuitry; and override the configured operational capabilities of the processor circuitry with the set of configuration parameters specified in the license data block. [Kreft: col.31, lines 20-32]
Claim 5:  Kreft: col.6, line 60-col.7, line 30; discuss the apparatus of claim 4 wherein the license data block is signed with a private key and includes the unique ID of the processor circuitry and further wherein the semiconductor package contains a public encryption key and the code contains further instructions to decrypt the license data block using the public encryption key.
Claim 6:  Kreft: col.5, lines 43-60 and col.12, lines 15-57; discuss the apparatus of claim 1 wherein the memory is wireless capable and further wherein the configuration data block is read from the memory via a wireless connection and further wherein the license data block is stored into the memory via a wireless connection.
Claim 7:  Canceled
Claim 8:	Kreft teaches a method comprising: 
retrieving a license data block from a memory [Kreft: col.29, lines 25-41], the license data block containing a signed license allowing a set of configuration parameters for one or more operational capabilities to be applied to processor circuitry in communication with the memory [Kreft: col.5, lines 45-60; Storage unit of the tamper-protected hardware module may store signed configuration information indicating the initial configuration of the array of processing-elements of the FPGA of the hardware module. The hardware module's processor unit could then verify integrity of the hardware module by verifying integrity of the initial configuration information of the FPGA based on its signature and comparing the verified initial configuration information of the FPGA with the current configuration information of the processing-elements of the FPGA], the one or more operational capabilities of the processor circuitry configured according to a current configuration; [Kreft: col.48, lines 1-10; the License Check TRUSTLET is responsible for performing a more comprehensive system test, e.g. by checking the chip's integrity using security means to detect tampering of the chip or the semiconductor comprising same, such as e.g. checking the integrity by using the built in hardware PUF, the cocoon PUF and/or a configuration check of the crypto-coprocessor, etc.]
validating the license data block; and [Kreft: col.11, lines 18-42 and col.37, lines 3-16; unique identifier is relative, thus, can be given the broadest reasonable interpretation (BRI) as data or information associated specifically to the license. As such, unique identifier can be (but not limited to) a serial number, key, hash, fingerprint, or value that associated to sign the license. More examples on col.15, lines 14-30, col.25, lines 10-35]
applying the set of configuration parameters specified in the license data block to the processor circuitry [Kreft: col.6, lines 60-65 and col.7, lines 50-60; license can be a certificate, where validation process/initialization of the tamper-protected hardware may be performed at a Root Certification Authority] **to update the current configuration to enable or disable each respective operational capability of the one or more operational capabilities. [**As rejected under a secondary reference, discussion below]
	Kreft discloses a license can be a certificate, where validation process/initialization of the tamper-protected hardware may be performed at a Root 
	Khatri discloses [Khatri: 0034] configuration parameters 210 may identify which (or how many) of processing cores 104, 106, 108, or 110 within CPU sockets 103, 105, 107, and 109, are to be disabled and/or enabled. In some cases, configuration parameters 210 may follow the Advanced Configuration and Power Interface (ACPI) specification [Khatri: 0034]. Additionally, the configuration information may identify a particular CPU socket or number of CPU sockets to be used as memory and/or I/O expanders; that is, which cores within one or more CPU sockets are effectively being disabled as processing cores such that they may still be employed as memory and/or I/O bridges for one or more processing cores of other CPU sockets [Khatri: 0036]. Thus, Khatri obviously suggests “the one or more operational capabilities of the processor circuitry” is updated by the set of configuration parameters (to enable or disable). As such, motivation to “to update the current configuration to enable or disable each respective operational capability of the one or more operational capabilities”, allows for quick and efficient information processing, which would be more cost effective and increase overall processing speed for programs [Khatri: 0002-0003, 0006].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khatri with Kreft to teach “update the current configuration to enable or disable each respective operational capability of the one or more operational capabilities”, for the reason of quick and 
Claim 9:  Kreft: col.6, line 60-col.7, line 10; discuss the method of claim 8 wherein the license data block is signed with a private key, the method further comprising: verifying the signature with a public key, the public key being encoded into the processor circuitry.
Claim 10:  Kreft: col.17, lines 31-45; discuss the method of claim 9, further comprising: extracting an identifier from the license data block; and verifying that the identifier matches a unique identifier encoded into the processor circuitry.
Claim 11:  Kreft: col.5, lines 43-60; discuss the method of claim 10, further comprising: extracting the license from the verified license data block; and applying the set of configuration parameters to the processor circuitry.
Claim 12:  Kreft: col.17, lines 31-45; discuss the method of claim 8 wherein the method is embodied in executable code encoded into the processor circuitry.
Claim 13:  Kreft: col.6, lines 41-45; discuss the method of claim 12 wherein the executable code is executed on a cold boot of the processor circuitry.
Claim 14:	Kreft teaches an apparatus comprising: 
memory, containing logic for execution by a processor; and [Kreft: col.12, lines 50-57]
a hardware signing module containing a private encryption key; [Kreft: col.6, lines 60-67]
wherein the logic is configured to: 
receive a request to modify one or more operational capabilities of a second processor; [Kreft: col.5, lines 6-21]
one or more of operational capabilities of the second processor [Kreft: col.48, lines 1-10; the License Check TRUSTLET is responsible for performing a more comprehensive system test, e.g. by checking the chip's integrity using security means to detect tampering of the chip or the semiconductor comprising same, such as e.g. checking the integrity by using the built in hardware PUF, the cocoon PUF and/or a configuration check of the crypto-coprocessor, etc.] and a unique identifier identifying the second processor; [Kreft: col.5, lines 45-60; Storage unit of the tamper-protected hardware module may store signed configuration information indicating the initial configuration of the array of processing-elements of the FPGA of the hardware module. The hardware module's processor unit could then verify integrity of the hardware module by verifying integrity of the initial configuration information of the FPGA based on its signature and comparing the verified initial configuration information of the FPGA with the current configuration information of the processing-elements of the FPGA.] 
generate an authorization [Kreft: col.71, lines 10-20] to **modify the current configuration parameters to enable or disable each respective operational capability of the one or more operational capabilities of the second processor [**As rejected under a secondary reference, discussion below], the authorization containing the unique identifier and the authorization being signed by the private key; and [Kreft: col.5, lines 21-42 and col.26, lines 23-55]
communicate the authorization to the second processor. [Kreft: col.37, lines 3-40]
	Kreft discloses a license can be a certificate, where validation process/initialization of the tamper-protected hardware may be performed at a Root Certification Authority [Kreft: col.6, lines 60-65 and col.7, lines 50-60]. However, Khatri did not clearly discuss “modify the current configuration parameters to enable or disable 
	Khatri discloses configuration parameters 210 may identify which (or how many) of processing cores 104, 106, 108, or 110 within CPU sockets 103, 105, 107, and 109, are to be disabled and/or enabled. In some cases, configuration parameters 210 may follow the Advanced Configuration and Power Interface (ACPI) specification [Khatri: 0034]. Additionally, the configuration information may identify a particular CPU socket or number of CPU sockets to be used as memory and/or I/O expanders; that is, which cores within one or more CPU sockets are effectively being disabled as processing cores such that they may still be employed as memory and/or I/O bridges for one or more processing cores of other CPU sockets [Khatri: 0036]. Thus, Khatri obviously suggests “the one or more operational capabilities of the processor circuitry” are modified by the set of configuration parameters (to enable or disable). As such, motivation to “modify the current configuration parameters to enable or disable each respective operational capability of the one or more operational capabilities of the second processor”, allows for quick and efficient information processing, which would be more cost effective and increase overall processing speed for programs [Khatri: 0002-0003, 0006].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khatri with Kreft to teach “modify the current configuration parameters to enable or disable each respective operational capability of the one or more operational capabilities of the second processor”, for the 
Claim 15:  Kreft: col.37, lines 3-40; discuss the processor of claim 14 wherein the logic is further configured to: receive status information indicating the receipt of the authorization by the second processor; and store the authorization and status information for transmission to a remote system. [Kreft: col.41, lines 25-40, col.71, lines 10-15; chips suggests second processor]
Claim 16:  Canceled
Claim 17:  Kreft: col.12, lines 15-20 and col.37, lines 3-40; discuss the processor of claim 14 wherein the configuration data is received through a wired connection and further wherein the authorization is communicated to the hardware component via the wired connection.
Claim 18:  Kreft: col.12, lines 15-20; discuss the processor of claim 14 wherein the configuration data is received through a wireless connection and further wherein the authorization is communicated to the second processor via the wireless connection. [Kreft: col.41, lines 25-40, col.71, lines 10-15; chips suggests second processor]
Claim 19:  Kreft: col.12, lines 20-30; discuss the processor of claim 18 wherein the configuration data is received from the second processor through a mobile device and further wherein the authorization is communicated to the second processor through the mobile device. [Kreft: col.41, lines 25-40, col.71, lines 10-15; chips suggests second processor]
Claim 20:  Canceled
Claim 21:  Kreft: col.28, lines 1-18; discuss the apparatus of claim 1, wherein the current configuration specifies to disable a first operational capability of the one or more [Khatri in combination with Kreft teach to disable and enable operation capabilities for the same reason as in claim 1]
Claim 22:  Kreft: col.26, lines 23-35; discuss the apparatus of claim 21, wherein the executable code contains instructions to: modify, based on the configuration parameters, one or more configuration register banks of the processor circuitry to enable the first operational capability.
Claim 23:  Kreft: col.36, lines 5-30; discuss the apparatus of claim 1, wherein the one or more operational capabilities comprise one or more processor cores of the processor circuitry, a cache of the processor circuitry, a number of computing threads to be executed by the one or more processor cores, or an operating frequency of the processor circuitry. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1/26/21 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435